Exhibit 10.2

FOURTH AMENDMENT

(May Note)

This Fourth Amendment (this “Amendment”), effective as of December 28, 2006, is
entered into by and between BIODELIVERY SCIENCES INTERNATIONAL, INC., a Delaware
corporation (the “Company”), and LAURUS MASTER FUND, LTD., a Cayman Islands
company (“Laurus”), for the purpose of amending the terms of the Secured
Convertible Term Note, dated May 31, 2005 (as amended, modified or supplemented
from time to time, the “Term Note”), which Term Note was issued by the Company
to Laurus pursuant to that certain Securities Purchase Agreement dated as of
May 31, 2005 (as amended, modified or supplemented, the “Purchase Agreement”)
and the Related Agreements (as such term is defined in the Purchase Agreement).
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Term Note.

WHEREAS, the Company and Laurus have heretofore agreed to postpone the required
payments by the Company of the Monthly Principal Amounts due on the first
business day of each calendar month beginning in September 2005 through January
2007 (such Monthly Principal Amounts, the “Previous Postponed Amounts”) as set
forth in that certain Amendment to the Term Note, dated June 29, 2005, that
certain Second Amendment to the Term Note, dated December 28, 2005 and that
certain Third Amendment to the Term Note, dated July 31, 2006 (collectively, the
“Amendments”); and

WHEREAS, Laurus has agreed, on the terms and conditions set forth herein, to
further postpone the obligation of the Company to make certain scheduled
amortization payments of the Previous Postponed Amounts and certain additional
scheduled amortization payments in accordance with the terms of the Term Note as
set forth herein and, in consideration therefore and in consideration of the
other agreements set forth herein, the receipt and sufficiency of which is
hereby acknowledged, the Company has agreed to issue an additional common stock
purchase warrant to Laurus to purchase up to 556,695 shares of the Common Stock
of the Company at an exercise price of $3.05 per share (the “New Warrant”).

NOW, THEREFORE, in accordance with Section 5.5 of the Term Note and in
consideration of the above, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
amend the Term Note and, as applicable, all the Related Agreements, and agree as
follows:

1. Laurus hereby agrees that the Company shall not be required to pay the
Previous Postponed Amounts as of the first business day of January 2007 as
required by the Amendments, and instead the aggregate of all such Previous
Postponed Amounts (i.e., $1,163,128) shall be due and payable, in either cash or
stock as provided for in the Term Note, on the first business day of January
2008, together with all other amounts due and payable on such date under the
Purchase Agreement and the Related Agreements.



--------------------------------------------------------------------------------

2. Laurus hereby agrees that the Company shall not be required to pay the
Monthly Principal Amounts due on the first business day of January
2007, February 2007, March 2007, April 2007, May 2007, June 2007, July
2007, August 2007, September 2007, October 2007, November 2007 and December 2007
(collectively, the “Additional Postponed Amounts”) on such dates, and instead
the aggregate of all such Additional Postponed Amounts (i.e., $909,096) shall be
due and payable, in either cash or stock as provided for in the Term Note, on
the first business day of January 2008, together with all other amounts due and
payable on such date under the Purchase Agreement and the Related Agreements.

3. In consideration of the agreements set forth in Sections 1 and 2 above, and
the other agreements contained herein, the receipt of which is hereby
acknowledged, the Company hereby agrees to issue to Laurus the New Warrant. The
Company and Laurus hereby agree to, simultaneously with the execution of this
Amendment, enter into an Amended and Restated Registration Rights Agreement,
dated as of the date hereof (the “Amended Registration Rights Agreement”), which
amends and restates that certain Registration Rights Agreement, dated July 31,
2006, between the Company and Laurus. The Amended Registration Rights Agreement
shall govern the registration with the SEC of the shares of Common Stock
underlying the New Warrant.

4. The Company understands that the Company has an affirmative obligation to
make public disclosure of material agreements and material amendments to such
agreements in accordance with legal and regulatory requirements. The Company
hereby acknowledges that Laurus shall not be deemed to have misappropriated any
information of the Company by reason of entering into this Amendment. The
Company hereby agrees to file a Form 8-K (“8-K”) relating to this Amendment
within four (4) business days after the execution hereof. Prior to filing the
8-K, the Company shall give Laurus a reasonable opportunity to review and
comment on language regarding Laurus contained in such amendment.

5. This Amendment shall be effective as of the date hereof following: (i) the
execution and delivery of this Amendment and the Amended Registration Rights
Agreement by each of the Company and Laurus and (ii) the execution and delivery
of the New Warrant by the Company to Laurus.

6. Except as specifically set forth in this Amendment, there are no other
amendments to the Purchase Agreement, the Term Note or any other Related
Agreements entered into therewith, and all of the other forms, terms and
provisions of the Purchase Agreement, the Term Note and such other Related
Agreements shall remain unmodified and in full force and effect.

7. The Company hereby represents and warrants to Laurus that as of the date
hereof, after giving effect to this Amendment (the terms of which shall not
constitute an Event of Default), (i) no Event of Default exists and is
continuing and (ii) all representations, warranties and covenants made by
Company in connection with the Purchase Agreement and the Related Agreements are
true, correct and complete and all



--------------------------------------------------------------------------------

of Company’s and its Subsidiaries’ covenant requirements have been met. Laurus
hereby agrees that on the date hereof, after giving effect to this Amendment,
the Company is not in default of its obligation to submit payment for the
Previous Postponed Amounts under the previous Amendments to the Term Note.
Laurus further agrees that it will not exercise any remedies it has under the
Term Note, Purchase Agreement, Related Agreements or otherwise that may have
arisen or resulted from the Company’s non-payment of the Previous Postponed
Amounts on the first business day of January 2007.

8. From and after the date hereof, all references in the Purchase Agreement and
the Related Agreements to the Term Note, the Purchase Agreement and the Related
Agreements shall be deemed to be references to the Term Note, the Purchase
Agreement and the Related Agreements respectively, as the case may be, as
modified hereby.

9. This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and permitted
assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.

IN WITNESS WHEREOF, each of the Company and Laurus has caused this Amendment to
be effective and signed in its name effective as of the date set forth above.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

/s/ James A. McNulty

Name:   James A. McNulty Title:   Secretary, Treasurer and CFO LAURUS MASTER
FUND, LTD. By:  

/s/ Eugene Grin

Name:   Eugene Grin Title:   Director

[Signature Page to Fourth Amendment to May Note, dated December 28, 2006]